[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON INTERVENING PLAINTIFF'S MOTION FORSUMMARY JUDGMENT
On June 7, 1995, Dunbar Armored Security, Inc., the intervening plaintiff in the above-captioned matter, filed a motion for summary judgment on the statute of limitations special defense raised by the defendants, Connecticut Motor Vehicle Emissions Testing Center and Envirotest Systems Corporation.
The court, having reviewed the caselaw relied on by the parties in their briefs, finds the analysis of the issue in the recent decision of Corbiel v. Russ Street Association, Superior Court, judicial district of Hartford-New Britain at Hartford, D.N. 524680 (June 29, 1995, Corradino, J.) to be the most persuasive. Accordingly, the court hereby adopts, and incorporates, the analysis contained in said decision in this memorandum.
The intervening plaintiff's motion for summary judgment is granted.
BY THE COURT,
JOHN WALSH, J. CT Page 10344